 


110 HR 6198 EH: To designate the facility of the United States Postal Service located at 1700 Cleveland Avenue in Kansas City, Missouri, as the 
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6198 
IN THE HOUSE OF REPRESENTATIVES 
AN ACT 
To designate the facility of the United States Postal Service located at 1700 Cleveland Avenue in Kansas City, Missouri, as the Reverend Earl Abel Post Office Building. 
 
 
1.Reverend Earl Abel Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 1700 Cleveland Avenue in Kansas City, Missouri, shall be known and designated as the Reverend Earl Abel Post Office Building. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Reverend Earl Abel Post Office Building. 
 Passed the House of Representatives September 24 (legislative day September 23), 2008.Lorraine C. Miller,Clerk.

